Case 1:20-cv-00289-C Document 1-2 Filed 05/27/20 Page 1 of 27   PageID #: 10




                                                                 "EXHIBIT A"
Case 1:20-cv-00289-C Document 1-2 Filed 05/27/20 Page 2 of 27   PageID #: 11




                                                                 "EXHIBIT A"
Case 1:20-cv-00289-C Document 1-2 Filed 05/27/20 Page 3 of 27   PageID #: 12




                                                                 "EXHIBIT A"
Case 1:20-cv-00289-C Document 1-2 Filed 05/27/20 Page 4 of 27   PageID #: 13




                                                                 "EXHIBIT A"
Case 1:20-cv-00289-C Document 1-2 Filed 05/27/20 Page 5 of 27   PageID #: 14




                                                                 "EXHIBIT A"
Case 1:20-cv-00289-C Document 1-2 Filed 05/27/20 Page 6 of 27   PageID #: 15




                                                                 "EXHIBIT A"
Case 1:20-cv-00289-C Document 1-2 Filed 05/27/20 Page 7 of 27   PageID #: 16




                                                                 "EXHIBIT A"
Case 1:20-cv-00289-C Document 1-2 Filed 05/27/20 Page 8 of 27   PageID #: 17




                                                                 "EXHIBIT A"
Case 1:20-cv-00289-C Document 1-2 Filed 05/27/20 Page 9 of 27   PageID #: 18




                                                                 "EXHIBIT A"
Case 1:20-cv-00289-C Document 1-2 Filed 05/27/20 Page 10 of 27   PageID #: 19




                                                                  "EXHIBIT A"
Case 1:20-cv-00289-C Document 1-2 Filed 05/27/20 Page 11 of 27   PageID #: 20




                                                                  "EXHIBIT A"
Case 1:20-cv-00289-C Document 1-2 Filed 05/27/20 Page 12 of 27   PageID #: 21




                                                                  "EXHIBIT A"
Case 1:20-cv-00289-C Document 1-2 Filed 05/27/20 Page 13 of 27   PageID #: 22




                                                                  "EXHIBIT A"
Case 1:20-cv-00289-C Document 1-2 Filed 05/27/20 Page 14 of 27   PageID #: 23




                                                                  "EXHIBIT A"
Case 1:20-cv-00289-C Document 1-2 Filed 05/27/20 Page 15 of 27   PageID #: 24




                                                                  "EXHIBIT A"
Case 1:20-cv-00289-C Document 1-2 Filed 05/27/20 Page 16 of 27   PageID #: 25




                                                                  "EXHIBIT A"
Case 1:20-cv-00289-C Document 1-2 Filed 05/27/20 Page 17 of 27   PageID #: 26




                                                                  "EXHIBIT A"
Case 1:20-cv-00289-C Document 1-2 Filed 05/27/20 Page 18 of 27   PageID #: 27




                                                                  "EXHIBIT A"
Case 1:20-cv-00289-C Document 1-2 Filed 05/27/20 Page 19 of 27   PageID #: 28




                                                                  "EXHIBIT A"
Case 1:20-cv-00289-C Document 1-2 Filed 05/27/20 Page 20 of 27   PageID #: 29




                                                                  "EXHIBIT A"
Case 1:20-cv-00289-C Document 1-2 Filed 05/27/20 Page 21 of 27   PageID #: 30




                                                                  "EXHIBIT A"
Case 1:20-cv-00289-C Document 1-2 Filed 05/27/20 Page 22 of 27   PageID #: 31




                                                                  "EXHIBIT A"
Case 1:20-cv-00289-C Document 1-2 Filed 05/27/20 Page 23 of 27   PageID #: 32




                                                                  "EXHIBIT A"
Case 1:20-cv-00289-C Document 1-2 Filed 05/27/20 Page 24 of 27   PageID #: 33




                                                                  "EXHIBIT A"
Case 1:20-cv-00289-C Document 1-2 Filed 05/27/20 Page 25 of 27   PageID #: 34




                                                                  "EXHIBIT A"
Case 1:20-cv-00289-C Document 1-2 Filed 05/27/20 Page 26 of 27   PageID #: 35




                                                                  "EXHIBIT A"
Case 1:20-cv-00289-C Document 1-2 Filed 05/27/20 Page 27 of 27   PageID #: 36




                                                                  "EXHIBIT A"
